In an action to recover damages for personal injuries, the defendant appeals, as limited by its brief, from so much of a judgment of the Supreme Court, Kangs County (Jones, J.), entered November 19, 2002, as, upon a jury verdict on the issue of damages only, is in favor of the plaintiff and against it in the principal sums of $200,000 for past pain and suffering and $250,000 for future pain and suffering.
Ordered that the judgment is modified, on the facts, by deleting the provision thereof awarding the plaintiff damages for future pain and suffering, and a new trial is granted only on the issue of those damages; as so modified, the judgment is affirmed insofar as appealed from, with costs to the defendant, unless within 30 days after service upon the plaintiff of a copy of this decision and order he shall serve and file in the office of the Clerk of the Supreme Court, Kings County, a written stipulation consenting to decrease the verdict as to damages for future pain and suffering from the principal sum of $250,000 to the principal sum of $200,000, and to the entry of an appropriate amended judgment accordingly; in the event that the plaintiff so stipulates, then the judgment, as so reduced and amended, is affirmed insofar as appealed from, without costs or disbursements.
*480The proof was sufficient to sustain the jury’s verdict for past pain and suffering in the sum of $200,000. However, the verdict for future pain and suffering was excessive to the extent indicated herein (see CPLR 5501 [c]; Madrit v City of New York, 210 AD2d 459 [1994]; see also Condor v City of New York, 292 AD2d 332 [2002]). Florio, J.P., Smith, Luciano and Rivera, JJ., concur.